Mr. Justice Woods
delivering the opinion, reversing the decree of the circuit court which dismissed the hill, and remanding the cause for further proceedings in conformity with the opinion of the supreme court.
In an action for infringement of a design patent, where comparison of the drawing appended to the patent with the cut of the circular, which it is admitted represents articles manufactured and sold by defendants, makes it clear that the latter is a servile copy of tho former, excepting a slight inclination backward, hardly perceptible, of the glass constituting the front of the elevated portions of the show-case, the subject of the design, it is an infringement of the patented design. The patent is prima faote ovidenee of both novelty and utility, and the fact that it has been infringed by the defendants is sufficient to establish its utility, at least, as to them. Citing Whitney v. Mowry, 4 Fish. 207